Citation Nr: 1542769	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-43 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to an initial rating in excess of 30 percent for acne scars, face and neck.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran submitted a notice of disagreement in June 2013 and was provided with a statement of the case in August 2014.  The Veteran perfected his appeal with a September 2014 statement that was accepted by the RO in lieu of a VA Form 9.  

The Board notes that based on the Veteran's contentions and psychiatric diagnoses of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

In August 2014, the RO, in relevant part, granted service connection for acne scars, face and neck, claimed as skin condition and assigned a 30 percent rating effective November 10, 2011.  In July 2015, the Veteran filed a notice of disagreement with the assigned rating.  As will be discussed below, the Veteran has not yet been provided with a statement of the case for this issue.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 2014 to the present.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he has an acquired psychiatric disorder that began in service.  Specifically, in a December 2011 statement, the Veteran reported that when he entered the military he was exposed to people with different backgrounds than his and he was in "way over his head".  The Veteran also contends that his DD-214 is evidence of his problems in service as it lists his reason for separation as "failure to maintain acceptable standards for retention".  

First, in a November 2014 report of general information, the Veteran clarified that he would like a hearing with the RO.  The Board construes this as a request for a hearing before a RO Decision Review Officer (DRO).  However, the record does not reveal that the requested DRO Hearing was held or that the Veteran withdrew his request.  Therefore, it appears that a request for a DRO hearing remains outstanding and a remand is necessary to schedule the Veteran for such.  

Additionally, in a December 2011 statement the Veteran reported that while stationed at Fort Riley he "exploded" and was subject to several "article 15's".  The Veteran contends that this is evidence of the stress and anxiety he suffered during his military service.  While the Veteran's service treatment records have been associated with the claims file, other than the Veteran's DD214, there are no military personnel records.  Therefore, on remand, the Veteran's military personnel records should be associated with the Veteran's claims file.  

The Board also notes that the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The Board acknowledges that the Veteran's service treatment records are absent of any diagnosis of a psychiatric disorder.  However, as the Veteran has been diagnosed with acquired psychiatric disorders and has reported that his stress and anxiety symptoms began during military service, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board also finds that the Veteran's claim for TDIU is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder and must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Finally, as stated above, the Veteran filed a July 2015 notice of disagreement with the disability rating for his service connected acne scars, awarded in the August 2014 rating decision.  Additionally, as stated above, the RO has not provided the Veteran with a statement of the case addressing this issue.  As such, the claim must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case pertaining to the issue of entitlement to an initial rating in excess of 30 percent for acne scars, face and neck.  These issues should only be returned to the Board if a timely substantive appeal is filed.

2. Clarify whether the Veteran still desires a DRO hearing.  If so, schedule the Veteran for a DRO hearing at the next available opportunity.  

3. Provide the Veteran another opportunity to identify any pertinent treatment records for his acquired psychiatric disorder.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain any outstanding VA treatment records dated October 2014 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

4. Contact the appropriate resources to obtain the Veteran's military personnel record.  All efforts made to locate these records should be documented in the claims folder.

5. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorders.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include bipolar disorder, anxiety disorder, intermittent explosive disorder, and schizophrenia (see October 2011 private treatment record and VA treatment records) the examiner should attempt to reconcile the diagnoses.

The examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed acquired psychiatric disorders are in any way etiologically related to the Veteran's military service, to include having their onset in-service as possibly evidenced by the Veteran's in-service disciplinary problems.  

In so opining the examiner should discuss the lay and other medical evidence of record in the rationale.

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




